DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
	Applicant argues: Lahdesmaki and Yoo fails to teach or suggest when the pointer enters a first magnetic region including the first button and the second button, move and display the pointer to any one of the first button and the second button based on a direction of entry of the pointer into the first magnetic region, wherein the controller moves and displays the pointer to the first button when the direction of entry into the first magnetic region is a first direction toward the first button, and moves and displays the pointer to the second button when the direction of entry into the first magnetic region is a second direction toward the second button, of independent claims 1 and 16.
Examiner respectfully disagrees with the applicant in that Lahdesmaki in view of Yoo does disclose the limitations as presented in claims 1 & 16. Yoo clearly shows and disclose: display a first button and a second button (FIGS 12 & 16, shows a plurality of GUI elements C1 – C7), and when the pointer enters a first magnetic region (FIG 19, D) including the first button (FIG 17, C – C3) and the second button (C – C3), move and display the pointer (FIG 19, arrow or P) to any one of the first button (FIG 19, C) and the second button (C – C3) based on a direction of entry of the pointer (FIG 19, shows the entry direction of the pointer) into the first magnetic region (Paragraph [0123 – 0125 and 0131 – 0133]), and 
wherein the controller (FIG 30, 160) moves and displays the pointer (arrow or P) to the first button (C) when the direction of entry into the first magnetic region (D) is a first direction (FIG 17, shows the direction of the pointer moving towards C1) toward the first button (C1), and moves and displays the pointer (1 – 10 – shows the movement of the pointer) to the second button (C1) when the direction of entry into the first magnetic region (D) is a second direction (1 – 10 shows the direction) toward the second button (C1) (Paragraph [0123 – 0125 and 0131 – 0133]). Yoo teaches that upon entering the magnetic region D, depending on the direction in which the user moves the pointer, the controller would be able to advance the pointer automatically to the GUI component after a threshold movement has been met. 
Therefore since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahdesmaki US Publication 2004/0233239 A1 in view of Yamamoto et al., US Publication 2009/0309830 A1 in further view of Yoo et al., US Publication 2010/0169839 A1.

With regards to Claim 1, Lahdesmaki discloses: A display device (FIG 2A, 200; Paragraph [0026]), comprising: 
a display (FIG 2A, 200) configured to display a pointer (FIG 2A, 204, 208 & 212 – moveable focus pointer); 
a user input interface (FIG 2A & Paragraph [0013]) configured to receive a user input to move the pointer (204 & 206); and 
a controller (FIG 3, 302 & 314) configured to move the pointer while fixing the pointer in a specific direction (Paragraph [0027]), 
Lahdesmaki fails to explicitly disclose: when real coordinates of the pointer, which are matched to the user input, are positioned in a menu region of the display and when the user input to move the pointer is received; wherein the controller is configured to: display a first button and a second button, and when the pointer enters a first magnetic region including the first button and the second button, move and display the pointer to any one of the first button and the second button based on a direction of entry of the pointer into the first magnetic region, and wherein the controller moves and displays the pointer to the first button when the direction of entry into the first magnetic region is a first direction toward the first button, and moves and displays the pointer to the second button when the direction of entry into the first magnetic region is a second direction toward the second button.
Yamamoto discloses: when real coordinates of the pointer (movement values of a pointer), which are matched to the user input (detection is done to match user’s movement), are positioned in a menu region of the display and when the user input to move the pointer is received (Paragraph [0009]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of when real coordinates of the pointer, which are matched to the user input, are positioned in a menu region of the display and when the user input to move the pointer is received in Lahdesmaki’s invention as taught by Yamamoto’s invention.
The motivation for doing this would have been in order to improve operability when a user operates a GUI displayed on a screen by a pointer using the input apparatus (Paragraph [0008]).
Yoo discloses: wherein the controller (FIG 30, 160) is configured to: 
display a first button and a second button (FIGS 12 & 16, shows a plurality of GUI elements C1 – C7), and when the pointer enters a first magnetic region (FIG 19, D) including the first button (FIG 17, C – C3) and the second button (C – C3), move and display the pointer (FIG 19, arrow or P) to any one of the first button (FIG 19, C) and the second button (C – C3) based on a direction of entry of the pointer (FIG 19, shows the entry direction of the pointer) into the first magnetic region (Paragraph [0123 – 0125 and 0131 – 0133]), and 
wherein the controller (FIG 30, 160) moves and displays the pointer (arrow or P) to the first button (C) when the direction of entry into the first magnetic region (D) is a first direction (FIG 17, shows the direction of the pointer moving towards C1) toward the first button (C1), and moves and displays the pointer (1 – 10 – shows the movement of the pointer) to the second button (C1) when the direction of entry into the first magnetic region (D) is a second direction (1 – 10 shows the direction) toward the second button (C1) (Paragraph [0123 – 0125 and 0131 – 0133]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of when the pointer enters a first magnetic region including the first button and the second button, move and display the pointer to any one of the first button and the second button based on a direction of entry of the pointer into the first magnetic region, and wherein the controller moves and displays the pointer to the first button when the direction of entry into the first magnetic region is a first direction toward the first button, and moves and displays the pointer to the second button when the direction of entry into the first magnetic region is a second direction toward the second button in Lahdesmaki’s modified invention as taught by Yoo’s invention.
The motivation for doing this would have been in order to allow a user to move the pointer to a desired GUI-component more easily (Yoo’s invention Paragraph [0009])

With regards to Claim 2, Lahdesmaki discloses: wherein a plurality of menus (FIG 2A, 202a & 202b) included in the menu region (vertical and horizontal) are arranged in a vertical direction (vertical axis) or a horizontal direction (FIG 2A, shows this feature), and wherein the controller is configured to: 
move the pointer (212) while fixing the pointer in the horizontal direction, when the plurality of menus are arranged in the horizontal direction (Paragraph [0028]), 
and move the pointer (208) while fixing the pointer in the vertical direction when the plurality of menus are arranged in the vertical direction (Paragraph [0027]).  

With regards to Claim 3, Yoo discloses: wherein the specific direction differs from a moving direction of the real coordinates of the pointer, which are matched to the user input (FIG 8 and Paragraph [0095 – 0100] – teaches that if the user moves the pointer P along the center line of the GUI-component C, the pointer P is moved according to a user's manipulation).  

With regards to Claim 4, Lahdesmaki discloses: wherein the controller is configured to: move the pointer (208) in the moving direction (vertical axis) of the real coordinates (in combination with Yamamoto’s invention Paragraph [0009]) of the pointer (FIG 2A, shows this feature; Paragraph [0027]), when the moving direction of the real coordinates of the pointer is a direction of facing another menu region (FIG 2A, shows the where 206 & 208 intersects), and move the pointer (208) while fixing the pointer in the specific direction (Paragraph [0027 – 0028]), when the moving direction of the real coordinates of the pointer is a direction between the direction facing the another menu region and the specific direction (Paragraph [0027 – 0028]).  

With regards to Claim 5, Lahdesmaki discloses: wherein the controller (302 & 314) is configured to: display the pointer at a fixed height or at a fixed width, when the real coordinates of the pointer enters the menu region (FIG 2A, shows the pointer at a fixed height and width).  

With regards to Claim 6, Yoo discloses: wherein the controller is configured to: change the real coordinates of the pointer into coordinates corresponding to the fixed height or the fixed width, when the real coordinates of the pointer enters the menu region (FIG 8 and Paragraph [0093 – 0100] the pointer will remain in the GUI component C).  

With regards to Claim 7, Lahdesmaki discloses: wherein the controller is configured to: display a text or an image (FIGS 11A – 11C, Channel 1 – 5), which is included in a menu (EPG) inside the menu region, at that the text or the image is not hidden by the pointer displayed at the fixed height or the fixed width (FIG 11A – 11C and Paragraph [0061 – 0063]).  

With regards to Claim 8, Lahdesmaki discloses: wherein the controller is configured to: display the pointer by changing a shape of the pointer or a position of the pointer, when the real coordinates of the pointer are to be out of the menu region (Paragraph [0027] – when on the menu item the color or otherwise can change compared to when off the menu item).  

With regards to Claim 9, Lahdesmaki discloses:  display a second pointer (FIG 2A, 204, 208 & 212 – moveable focus pointer) different from the pointer (FIG 2A, 204, 208 & 212 – moveable focus pointer), 
Lahdesmaki fails to disclose: which corresponds to the real coordinates, at the real coordinates while displaying the pointer.  
Yamamoto discloses: which corresponds to the real coordinates, at the real coordinates while displaying the pointer (Paragraph [0009]).  

With regards to Claim 10, Yoo discloses: wherein the controller is configured to: move the pointer in a moving direction of the real coordinates in a first mode (FIG 3, shows this feature; Paragraph [0080 – 0082]), move the pointer while fixing the pointer in a specific direction in a second mode (FIG 8 and Paragraph [0098 - 0101]), and BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/APT/smtApplication No.: NEWDocket No.: 3449-4284PUS1Page 7 of 11wherein the first mode and the second mode are determined based on a tilting of a remote control device which transmits the user input (Paragraph [0098 – 0099] – teaches of the degree of manipulation).  

With regards to Claim 11, Yoo discloses: wherein the controller (FIG 28, 200) is configured to: display a second magnetic region (FIG 24, A2), and move the pointer (P) to the menu region (Paragraph [0071]) and display the pointer (Paragraph [0210 – 0211]), when the pointer enters the second magnetic region (A2), and wherein the second magnetic region includes the menu region (Paragraph [0071 and 0210 – 0211]).  

With regards to Claim 12, Yoo discloses: wherein the controller (FIG 29, 200) is configured to: 
display a third button (FIG 12, C1 – C7), display 
a third magnetic region (FIG 24, only shows 2 region A1 & A2, however it would have been obvious for the device to have more than two region since it would still be within the scope of the invention), the third magnetic region (FIG 24) including the third button (FIG 12, shows GUI elements at different locations on the screen), and move the pointer to the third button and display the pointer, when the pointer enters the third magnetic region (Paragraph [0071 and 0210 – 0211]).  
	
With regards to Claim 15, Yoo discloses: wherein a size of the third magnetic region (FIG 24, only shows 2 region A1 & A2, however it would have been obvious for the device to have more than two region since it would still be within the scope of the invention) is based on at least one of a predesignated importance of the third button (Paragraph [0071 and 0210 – 0211]), a user frequency of the third button, and a predetermined probability of the third button (Paragraph [0071 and 0210 – 0211]).

With regards to Claim 16, Lahdesmaki discloses: A display device (Title), comprising: 
a user input interface configured to receive a user input (Paragraph [0026]); 
a display (FIG 2A, 200) configured to: 
display a pointer (FIG 2A, 204, 208 & 212), and display a first menu region including plurality of menus displayed along a same plane extending along a horizontal direction (FIG 2A, 210), each menu having an identification (FIG 2a, shows this feature; see also Paragraph [0026]); and 
a controller (FIG 4, 400) configured to: 
receive a user input to move the pointer (FIG 2B and Paragraph [0036]), and move the pointer while fixing the pointer at a specific height within the first menu region (Paragraph [0026 & 0036]), 
Lahdesmaki fails to disclose: when real coordinates of the pointer, which are matched to the user input, are positioned in a menu region of the display and when the user input to move the pointer is received; wherein the controller is configured to: display a first button and a second button, and when the pointer enters a first magnetic region including the first button and the second button, move and display the pointer to any one of the first button and the second button based on a direction of entry of the pointer into the first magnetic region, and wherein the controller moves and displays the pointer to the first button when the direction of entry into the first magnetic region is a first direction toward the first button, and moves and displays the pointer to the second button when the direction of entry into the first magnetic region is a second direction toward the second button.
Yamamoto discloses: when real coordinates of the pointer (movement values of a pointer), which are matched to the user input (detection is done to match user’s movement), are positioned in the first menu region of the display (Paragraph [0009]).  
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of when real coordinates of the pointer, which are matched to the user input, are positioned in the first menu region of the display in Lahdesmaki’s invention as taught by Yamamoto’s invention.
The motivation for doing this would have been to improve operability when a user operates a GUI displayed on a screen by a pointer using the input apparatus (Paragraph [0008]).
Yoo discloses: wherein the controller (FIG 30, 160) is configured to: 
display a first button and a second button (FIGS 12 & 16, shows a plurality of GUI elements C1 – C7), and when the pointer enters a first magnetic region (FIG 19, D) including the first button (FIG 17, C – C3) and the second button (C – C3), move and display the pointer (FIG 19, arrow or P) to any one of the first button (FIG 19, C) and the second button (C – C3) based on a direction of entry of the pointer (FIG 19, shows the entry direction of the pointer) into the first magnetic region (Paragraph [0123 – 0125 and 0131 – 0133]), and 
wherein the controller (FIG 30, 160) moves and displays the pointer (arrow or P) to the first button (C) when the direction of entry into the first magnetic region (D) is a first direction (FIG 17, shows the direction of the pointer moving towards C1) toward the first button (C1), and moves and displays the pointer (1 – 10 – shows the movement of the pointer) to the second button (C1) when the direction of entry into the first magnetic region (D) is a second direction (1 – 10 shows the direction) toward the second button (C1) (Paragraph [0123 – 0125 and 0131 – 0133]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of when the pointer enters a first magnetic region including the first button and the second button, move and display the pointer to any one of the first button and the second button based on a direction of entry of the pointer into the first magnetic region, and wherein the controller moves and displays the pointer to the first button when the direction of entry into the first magnetic region is a first direction toward the first button, and moves and displays the pointer to the second button when the direction of entry into the first magnetic region is a second direction toward the second button in Lahdesmaki’s modified invention as taught by Yoo’s invention.
The motivation for doing this would have been to allow a user to move the pointer to a desired GUI-component more easily (Yoo’s invention Paragraph [0009]).

With regards to Claim 17, Lahdesmaki fails to disclose: wherein the controller is configured to display the pointer at a height lower than a height of the identifications of the plurality of menus.  
Yoo discloses: wherein the controller is configured to display the pointer at a height lower than a height of the identifications of the plurality of menus (FIG 8 and Paragraph [0093 – 0100] the pointer will remain in the GUI component C).

With regards to Claim 18, Lahdesmaki disclose: wherein the controller (FIG 4, 400) is configured to move a first menu (210) among the plurality of displayed menus in a vertical direction (214) opposite to the horizontal direction (210) to move the identification of the first menu above the pointer, when the pointer is moved by the user input to a position that would overlap the identification of the first menu (Paragraph [0026 – 0030]).  

With regards to Claim 19, Lahdesmaki discloses: wherein the controller is configured to: display a second menu region (206) spaced from the first menu region (210), and BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/APT/smtApplication No.: NEWDocket No.: 3449-4284PUS1Page 9 of 11
Lahdesmaki fails to disclose: display the pointer at the real coordinates of the pointer, when the real coordinates of the pointer are positioned outside of the first menu region.  
Yamamoto discloses: display the pointer at the real coordinates of the pointer, when the real coordinates of the pointer are positioned outside of the first menu region (Paragraph [0009]).  

With regards to Claim 20, Lahdesmaki discloses: wherein the controller (FIG 4, 400) is configured to: display a second menu region (202) spaced from the first menu region (210), and move the pointer in a moving direction of the real coordinates when the moving direction of the real coordinates of the pointer is a direction facing the second menu region (Paragraph [0026 - 0028]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lahdesmaki US Publication 2004/0233239 A1 in view of Yamamoto et al., US Publication 2009/0309830 A1 in further view of Yoo et al., US Publication 2010/0169839 A1 in further view of Chun et al., US Publication 2015/0095845 A1.

With regards to Claim 13, Lahdesmaki fails to disclose: wherein the controller is configured to: deactivate the first magnetic region in a first mode, and activate the first magnetic region in a second mode, and wherein the first mode and the second mode are based on a tilting of a remote control device which transmits the user input.  
Chun discloses: wherein the controller is configured to: deactivate the first magnetic region in a first mode (FIGS 4A, 4B, 6A & 6B), and activate the first magnetic region in a second mode (FIGS 4A, 4B, 6A & 6B), and 
wherein the first mode and the second mode are based on a tilting of a remote control device which transmits the user input (Paragraph [0040] – teaches switching mode is based on the direction change or various movements of the electronic device 100).
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the controller is configured to: deactivate the first magnetic region in a first mode, and activate the first magnetic region in a second mode, and wherein the first mode and the second mode are based on a tilting of a remote control device which transmits the user input in Lahdesmaki’s invention as taught by Chun’s invention.
	The motivation for doing this would have been in order to provide a UI to a user for the user to search for data in the electronic device, and a method for providing the UI in the electronic device (Chun’s invention Paragraph [0003]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625